Citation Nr: 1244443	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for the service-connected right hip disability, following the performance of a total hip replacement.

2. Entitlement to service connection for a claimed sleeping disorder. 

3. Entitlement to service connection for claimed asthma. 



REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1973, from February 1991 to July 1991, and from February 2003 to March 2004. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the RO. 

In October 2007, the Veteran and his spouse testified at a hearing before the undersigned Veteran's Law Judge at the RO. 

In a December 2007 decision, the Board, in part, denied service connection for asthma and a sleep disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

In a September 2010 Memorandum Decision, the Court vacated the portion of the December 2007 decision that denied service connection for asthma and a sleep disorder and remanded these issues to the Board.  These issues were subsequently remanded by the Board for additional development in October 2011. 

In the above-mentioned December 2007 decision, the Board also remanded the Veteran's claim for an increased rating for the service-connected right hip disability.  

Following additional development, in a January 2010 decision, the Board granted an initial increased rating of 30 percent for the service-connected right hip disability prior to the performance of a total hip replacement.  

The issue of an initial increased rating following the total right hip replacement surgery was remanded for further development.  The Board also referred the issue of a temporary total rating pursuant to 38 C.F.R. § 4.29 or § 4.30 for appropriate action.  

In a March 2010 rating decision, the VA Appeals Management Center (AMC) implemented the Board's grant of an increased rating for the service-connected right hip disability. This decision also granted a temporary total rating from May 11, 2009 to June 30, 2010 and assigned a 30 percent rating on and after July 1, 2010.  

The appeal is being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, in October 2011, the Board remanded the issues of service connection for sleep apnea and asthma for additional development of the record.  After the development required by the Board was completed, the AOJ was directed to readjudicate the Veteran's claims.  If any benefit sought on appeal remained denied, the AOJ was to provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC).  

While the AMC completed the additional development required by the Board, the issues of service connection for asthma and a sleep disorder have not been readjudicated and an SSOC which addresses these issues has not been issued. 

Because the Board's remand instructions have not been complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the record indicates that the AMC issued a SSOC which addressed the Veteran's right hip disability claim in October 2012.  While this document listed the Veteran's May 2010 VA examination report and VA outpatient treatment records from July 2009 to July 2010 among the evidence considered, the AMC did not consider the documents contained in the Veteran's electronic claims folder. 

Specifically, at the time of the October 2012 SSOC the Veteran's VA outpatient treatment records from April 2010 to August 2012 were contained in his electronic claims file. 

This evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. § 1304 (2012).  

Without a written waiver of initial RO consideration of the additional records, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following action:

After undertaking any development which it deems to be necessary, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case which takes into consideration the evidence contained in the Veteran's electronic claims file should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


